Nagi v Payne (2020 NY Slip Op 00715)





Nagi v Payne


2020 NY Slip Op 00715


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, WINSLOW, AND DEJOSEPH, JJ.


90 CA 19-01359

[*1]MOHSIN NAGI AND CARE OF RAMSEY NAGI, POWER OF ATTORNEY, PLAINTIFF,
vTONY PAYNE, JR., ET AL., DEFENDANTS. LIPSITZ GREEN SCIME CAMBRIA, LLP, NONPARTY APPELLANT; THE DIETRICH LAW FIRM P.C., NONPARTY RESPONDENT. (APPEAL NO. 3.) 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR NONPARTY APPELLANT. 
JOSEPH (JED) E. DIETRICH, III, ESQ., WILLIAMSVILLE, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL), FOR NONPARTY RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered January 10, 2019. The judgment granted a money judgment to nonparty respondent The Dietrich Law Firm P.C. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court